Title: From Thomas Jefferson to the Senate, 21 February 1803
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          The Tuscarora Indians, having an interest in some lands within the state of North Carolina, asked the superintendence of the Government of the US. over a treaty to be held between them & the state of North Carolina respecting these lands. William Richardson Davie was appointed a Commissioner for this purpose, and a treaty was concluded under his superintendance. this, with his letter on the subject, is now laid before the Senate for their advice & consent whether it shall be ratified.
          
            Th: Jefferson Feb. 21. 1803.
           
          
        